Lumpkin, Justice.
The act of December 29th, 1890 (Acts of 1890-91, vol. 1, p. 83), amending section 4372 of the code, does not merely refer to the number of the section, but sufficiently describes it and plainly enough sets forth the alteration to be made. A question very similar to that which is now presented was dealt with by this court in the case of Ga. So. & Fla. R. R. Co. v. George, 92 Ga. 760, and nothing as to this particular subject need be added to what was said by the writer in the opinion delivered in that case.
2, 3. The act in question amends the section so as to make it a misdemeanor to use profane, language in the presence of a female. There was evidence to show that the accused in the present case used to a female the words, “Arrest and be damned.” Was this language profane? If the accused had said, “Arrest and be God damned,” he surely would have been guilty of using profane language. And when the word “damned” is used in the same sense *57as “God damned,” we think the omission of the word “God” is immaterial; for if the word “damned” is used in a sense “importing an imprecation of future divine vengeance,” it is profane whether the name of the Deity be called or not. 2 Am. & Eng. Enc. of Law, 424, and note. See, also, Holcomb v. Cornish, 8 Conn. 374.
We think it manifest that the words spoken by the accused were used in an irreverent sense relatively to the Almighty. They amounted to the same thing as taking the name of God in vain in a way calculated to impair the respect and reverence due to Him as the Creator and Judge of the world; and this is the very thing which, in our opinion, the statute intended to prohibit in the presence of a female. Judgment affirmed.